DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102 as being anticipated by US 5,489,888 to Jagiella.
Regarding claim 1 Jagiella discloses a sensor electrode (2) attached to a laser machining nozzle tip (col. 1, ln. 39-41), a signal processor (control unit 6) that transmits a measurement signal to measure the distance between the sensor electrode and the workpiece (col. 5, ln. 34-40) that can be a voltage (col. 6, ln. 25-32), a cable (5) electrically connects the sensor electrode to the signal processor (col. 5, ln. 4-13) (Fig. 1), and the signal processor generates an alarm when a signal exceeds a predetermined level (col. 2, ln. 60-66) in response to a detached cable (col. 1, ln. 43-51) MPEP 2114.
Regarding claim 2 Jagiella further discloses that the threshold value depends on the distance (col. 3, ln. 4-24) MPEP 2114.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,489,888 to Jagiella in view of US 5,500,504 to Jagiella (hereinafter ‘504).
Regarding claims 3 and 4 Jagiella does not discuss multiple nozzles. 
However, ‘504 discloses a nozzle system with inner and outer nozzles electrically isolated from each other (abstract) with each having the same potential (col. 7, ln. 30-38) MPEP 2114.
The advantage of utilizing a nozzle system with inner and outer nozzles electrically isolated from each other with each having the same potential is to ensure better cooling of the electrode.. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Jagiella by modifying the nozzle to have inner and outer nozzles electrically isolated from each other with each having the same potential as in ‘504 in order to ensure better cooling of the electrode.
Regarding claim 5 Jagiella further discloses a capacitor and amplifier (col. 2, ln. 4-12) MPEP 2114.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,489,888 to Jagiella in view of US 5,500,504 to Jagiella (hereinafter ‘504), and in further view of US 2004/0206735 to Okuda.
Regarding claim 6 Jagiella/’504 does not discuss a robot arm and control thereof. 
However, Okuda discloses a laser light source (4) and optical fiber (5) that feed a laser beam to a nozzle (2), a robot arm (1) that moves the nozzle (2) at an end of the robot arm (Fig. 1), and a controller (10) controls the movement of the robot arm and the laser source output [0016]. Okuda also includes a distance sensor (3) that is used to control the position/height of the 
The advantage of utilizing a positioning system as in Okuda is to automate the movement and positioning of the system to a stable machining state. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Jagiella/’504 by adding a positioning system as in Okuda to the nozzle and sensor system of Jagiella/’504 in order to automate the movement and positioning of the system to a stable machining state.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761